PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mulcahy et al.
Application No. 15/220,806
Filed: July 27, 2016
For: HYPERPROTONATION CLEANING, DISINFECTION, AND STERILIZATION COMPOSITIONS AND METHODS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 3, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed August 4, 2021. The issue fee was timely paid on October 28, 2021.  Accordingly, the application became abandoned on October 29, 2021.  A Notice of Abandonment was mailed on November 2, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the required substitute statement in lieu of an oath or declaration; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning the examination or status of this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.
	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions